Citation Nr: 1814213	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to specially adaptive housing.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decantur, Georgia.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board recognizes that in December 2017 the Veteran's representative requested another hearing on this matter.  Pertinent VA regulation provides a claimant with "a" hearing, and such has already been provided to the Veteran in the present case.  See 38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.700 (2017).  As the Veteran has already been afforded the aforementioned hearing before the undersigned Veterans Law Judge, and has not alleged any sort of error or fault with this hearing or asserted good cause for another hearing on the same issue, the Board finds an additional hearing is not warranted.  See id.; see also 38 C.F.R. § 20.1304 (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board notes that in December 2017, the Veteran filed a Notice of Disagreement with regard to the RO's December 2017 decision regarding whether clear and unmistakable error had been made with regard to the grant of service connection for a low back disability.  Specifically, the Veteran and his representative argue that there was clear and unmistakable error in the November 1988 rating decision which denied service connection.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in a December 2017 letter to the Veteran and is currently processing this appeal.  As such, no action will be taken by the Board at this time, and this issue will be the subject of a later Board decision, if ultimately necessary.

The Board also acknowledges that the Veteran has filed timely Substantive Appeals (VA Form 9s) with regard to multiple issues decided in two separate December 2017 Statements of the Case.  In both of those Substantive Appeals, the Veteran and his representative requested to testify at a hearing before the Board.  Therefore, those issues will be addressed in a separate Board decision following completion of the requested hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk.  


CONCLUSION OF LAW

The criteria for establishing entitlement to specially adaptive housing assistance have not been met.  38 U.S.C. § 2101(a) (2012); 38 C.F.R. § 3.809 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

Legal Criteria

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, a veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk.  38 U.S.C. § 2101(a)(2)(B); 38 C.F.R. § 3.809(b).  Eligibility may also be provided if a veteran has amyotrophic lateral sclerosis rated at 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d).

In Jensen v. Shulkin, 29 Vet. App. 66, 78 (2017), the Court of Appeals for Veterans Claims ("Court") discussed the meaning of a number of terms under 38 U.S.C. § 2101(a)(2)(B)(i), to include the term "loss of use," and found that it exists when there is a "deprivation of the ability to avail oneself of the anatomical region in question."  

In the context of specially adapted housing claims, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  This definition indicates that locomotion is precluded even if a veteran is capable on occasion of moving about unaided.  Jensen, 29 Vet. App. at 78.  However, this does not mean that every time an individual is prescribed an assistive device in conjunction with a lower extremity disability that he or she would automatically be eligible to receive specially adaptive housing.  Id. at 79.  In this regard, to receive specially adaptive housing based on "loss of use," an individual must (1) have a permanent and total disability (2) due to a disorder that (3) involves both lower extremities and (4) causes a loss of use so severe that it precludes locomotion without the regular and constant use of assistive devices.  Id. (emphasis in original).

Factual Background and Analysis

Following a thorough review of the evidence of record, the Board finds that eligibility for entitlement to specially adaptive housing has not been established.

Service-connection is currently in effect for: a low back condition, left lower extremity radiculopathy, right lower extremity radiculopathy, a painful right shin scar, a lumbar incisional scar, and a healed right shin scar.

Review of the evidence shows that the Veteran has not been granted a permanent total disability rating, to include entitlement to a total disability rating based on individual unemployability (TDIU).  Thus, the threshold requirement for specially adaptive housing is not met.  The Veteran is shown to intermittently use a walker and/or cane, due at least in part to his service-connected bilateral lower extremity radiculopathy, but the medical evidence of record does not show or suggest that he has service-connected loss of use of both legs/feet so as to preclude locomotion without aids.  He also does not have service-related loss or permanent loss of use of one or both upper extremities or permanent impairment of vision of both eyes.  Accordingly, there is no basis on which eligibility for specially adaptive housing is warranted, and the Veteran's claim must be denied.

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated August 2011 and August 2016.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Compliance with Prior Board Remand

When this case was before the Board in April 2016, it was remanded for further development and adjudicative action.  The Board finds there has been substantial compliance with its prior remand directives because the Veteran and his representative were notified of records which had not been received, the RO obtained the Veteran's outstanding Social Security Administration disability records, and the RO readjudicated his claim in a December 2017 Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to specially adaptive housing is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


